Case 2:18-cv-00245-JPH-MJD Document 78 Filed 07/29/21 Page 1 of 9 PageID #: 1196




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     TERRE HAUTE DIVISION

 UNDRAY KNIGHTEN,                                         )
                                                          )
                                 Plaintiff,               )
                                                          )
                            v.                            )         No. 2:18-cv-00245-JPH-MJD
                                                          )
 S. LANTRIP,                                              )
 F. JEFFERY,                                              )
 DONALDSON,                                               )
                                                          )
                                 Defendants.              )


      ORDER GRANTING DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

         Plaintiff Undray Knighten, an Indiana prisoner, brought this action pursuant to 42 U.S.C.

 § 1983, alleging that defendants Sgt. Lantrip, Correctional Officer Jeffery, and Sgt. Donaldson

 violated his Eighth Amendment rights by denying him access to medical care. Specifically, Mr.

 Knighten alleges that they failed to properly respond after learning that he had fallen and hit his

 face, and after he reported a parasitic infection. 1 The defendants seek summary judgment. They

 argue that each time Mr. Knighten asked to be seen by a medical provider, they took steps to

 facilitate his access to medical care. Because there is no evidence in the record that the defendants

 were responsible for the delays in medical care or that Mr. Knighten was injured as a result of the




 1
   Mr. Knighten also references the Fourteenth Amendment in arguing against summary judgment. Dkt. 71
 at p. 2. However, no independent due process claim was alleged in the complaint or identified in the Court's
 screening order. Dkt. 12 at p. 3 (finding Eighth Amendment claim and setting deadline for plaintiff to
 identify any overlooked claims). Instead, Mr. Knighten is understood to reference the Fourteenth
 Amendment because the protections of the Eighth Amendment are incorporated against the States through
 the Fourteenth Amendment. See Timbs v. Indiana, 139 S. Ct. 682, 686 (2019) (discussing incorporation of
 Bill of Rights guarantees and finding that Eighth Amendment rights may be enforced against the States
 under the Fourteenth Amendment); Torres v. Madrid, 141 S. Ct. 989, 997 (2021).
Case 2:18-cv-00245-JPH-MJD Document 78 Filed 07/29/21 Page 2 of 9 PageID #: 1197




 defendants' actions or inactions, the defendants' motion for summary judgment, dkt. [68], is

 granted.

                                               I.
                                    Summary Judgment Standard

         Summary judgment shall be granted "if the movant shows that there is no genuine dispute

 as to any material fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ. P.

 56(a). A "material fact" is one that "might affect the outcome of the suit." Anderson v. Liberty

 Lobby, Inc., 477 U.S. 242, 248 (1986). The moving party must inform the court "of the basis for

 its motion" and specify evidence demonstrating "the absence of a genuine issue of material fact."

 Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party meets this burden, the

 nonmoving party must "go beyond the pleadings" and identify "specific facts showing that there

 is a genuine issue for trial." Id. at 324.

         In ruling on a motion for summary judgment, the Court views the evidence "in the light

 most favorable to the non-moving party and draw[s] all reasonable inferences in that party's favor."

 Zerante v. DeLuca, 555 F.3d 582, 584 (7th Cir. 2009) (citation omitted). It cannot weigh evidence

 or make credibility determinations on summary judgment because those tasks are left to the fact-

 finder. See O'Leary v. Accretive Health, Inc., 657 F.3d 625, 630 (7th Cir. 2011). The Court need

 only consider the cited materials, Fed. R. Civ. P. 56(c)(3), and the Seventh Circuit Court of Appeals

 has repeatedly assured the district courts that they are not required to "scour every inch of the

 record" for evidence that is potentially relevant to the summary judgment motion before them.

 Grant v. Trustees of Ind. Univ., 870 F.3d 562, 573-74 (7th Cir. 2017).

         A dispute about a material fact is genuine only "if the evidence is such that a reasonable

 jury could return a verdict for the nonmoving party." Anderson, 477 U.S. at 248. If no reasonable




                                                  2
Case 2:18-cv-00245-JPH-MJD Document 78 Filed 07/29/21 Page 3 of 9 PageID #: 1198




 jury could find for the non-moving party, then there is no "genuine" dispute. Scott v. Harris, 550

 U.S. 372, 380 (2007).

                                                 II.
                                       Facts and Background

          A. Fainting Spells

          Mr. Knighten suffers from fainting spells. On November 24, 2017, Mr. Knighten exited his

 cell to order commissary, but after taking just three steps, he passed out and fell face-first to the

 floor. Dkt. 68-4 at p. 96-97; Dkt. 71 at p. 3. He sought assistance from Sgt. Lantrip and Officer

 Jeffrey, who were employed as custody staff at the time and were working in the area where Mr.

 Knighten had fallen. Dkt. 68-4 at p. 10 (Knighten Transcript). When Mr. Knighten "came to",

 Officer Jeffrey and Sgt. Lantrip were there. Id. at p. 19. Mr. Knighten's lip was split (his bottom

 teeth cut his top lip) and he told Officer Jeffrey that he needed medical attention. Id. at pp. 19-21.

 Officer Jeffrey reported that he had "called the sergeant back and they said ok, the nurse was

 coming over and they they’ll have a nurse see me." Id., at p. 21. Despite being told that a nurse

 was going to see him, Mr. Knighten was not seen until the next day. Id.

          On November 25, 2017, Mr. Knighten saw Sgt. Lantrip with the nurse. Id. at p. 21. Mr.

 Knighten showed Sgt. Lantrip his swollen face, black eye, and busted lip. He reported that his jaw

 hit the concrete and pops when he opens his mouth. Id. at p. 22. Sgt. Lantrip left and returned with

 the nurse. Dkt. 68-4 at p. 22; Dkt. 68-5 at p. 106 (medical record reporting: "Reason for visit: seen

 at the request of custody [staff]."). Mr. Knighten told the nurse that on the prior day, he was a few

 feet from his cell door when he fell on the right side of his face, and that he does not remember the

 incident. Id. The nurse told Mr. Knighten she would put him on a list to see a doctor. Dkt. 68-4 at

 p. 22.




                                                   3
Case 2:18-cv-00245-JPH-MJD Document 78 Filed 07/29/21 Page 4 of 9 PageID #: 1199




         Two weeks passed and Mr. Knighten had still not seen a doctor. Id. Mr. Knighten asked

 Officer Jeffrey for assistance and Officer Jeffrey located a nurse to speak with Mr. Knighten. Id.

 Officer Jeffrey supported Mr. Knighten during this encounter by reassuring the nurse that Mr.

 Knighten was telling the truth about his injury. 2 Id. at p. 23. Once again, medical staff agreed to

 put Mr. Knighten on a list to see a doctor. Id.

         After this encounter, anytime Mr. Knighten spoke to Sgt. Lantrip or Officer Jeffery about

 getting medical care, Mr. Knighten was told to fill out a healthcare request form. Dkt. 68-4 at p.

 31. Mr. Knighten filled out the form and submitted it. Id. In addition, Mr. Knighten saw a nurse

 regularly when his regular medication was brought to his cell. Id. at p. 31. Mr. Knighten told the

 nurse he needed to see a doctor and the nurse would tell him to fill out a healthcare request form.

 Id. at p. 32. Mr. Knighten acknowledges that at no point did Sgt. Lantrip or Officer Jeffrey refuse

 to let Mr. Knighten see a nurse. Dkt. 68-4 at p. 26-27.

         Mr. Knighten was finally seen by Dr. Samuel Byrd, M.D., for a chronic care visit on

 December 20, 2017. Dkt. 71 at p. 5; Dkt. 68-5 at p. 98.

         B. Parasites

         On December 29, 2017, Mr. Knighten told Sgt. Donaldson that he believed he was

 experiencing a "parasite problem." Dkt. 68-4 at pp. 44; 52. Mr. Knighten was upset because Sgt.

 Donaldson did not take him seriously. Id. at p. 34. Specifically, in response to Mr. Knighten's


 2
   In response to the motion for summary judgment, Mr. Knighten states that Officer Jeffrey has never talked
 to a nurse for him nor has Officer Jeffery ever escorted him to see a nurse or doctor. Dkt. 71 at p. 5. But the
 defendant's statement of material facts is based on Mr. Knighten's own deposition testimony. See dkt. 68-4
 at p. 23 (Transcript). "'As a general rule, the law of this circuit does not permit a party to create an issue of
 fact by submitting an affidavit whose conclusions contradict prior deposition or other sworn testimony.'"
 Hickey v. Protective Life Corp., 988 F.3d 380, 389 (7th Cir. 2021) (quoting Buckner v. Sam's Club, Inc., 75
 F.3d 290, 292 (7th Cir. 1996)). Accordingly, Mr. Knighten's assertion that Officer Jeffrey never assisted
 him in contacting a nurse is not considered as evidence for the purpose of resolving this motion.



                                                        4
Case 2:18-cv-00245-JPH-MJD Document 78 Filed 07/29/21 Page 5 of 9 PageID #: 1200




 complaints, Sgt. Donaldson called the psychiatrist, when instead Mr. Knighten believes he should

 have been sent to a medical doctor. Id. at p. 56. Mr. Knighten was seen that same day by a counselor

 for a mental status exam. Id., ¶ 53; dkt. 68-5 at p. 95. The counselor visited Mr. Knighten and

 noted that he was complaining about "bugs" in his laundry and property. Dkt. 68-5 at p. 96. Mr.

 Knighten was later seen by Dr. Byrd and was able to discuss his concerns regarding parasites. Dkt.

 68-4 at p. 54-55. However, during this consultation, Sgt. Donaldson was seated nearby and made

 a joke about it, saying Mr. Knighten had been locked up so long that he was going crazy. Id. at 54-

 55.

        On December 30, 2017, Mr. Knighten was again seen by a nurse, during which time he

 was asked if he wanted "shampoo for lice." Dkt. 71 at p. 7; dkt. 68-5 at p. 93.

                                               III.
                                           DISCUSSION

        Pursuant to the Eighth Amendment, prison officials have a duty to provide humane

 conditions of confinement, meaning, they must take reasonable measures to guarantee the safety

 of the inmates and ensure that they receive adequate food, clothing, shelter, and medical care.

 Farmer v. Brennan, 511 U.S. 825, 834 (1994). "Prison officials can be liable for violating

 the Eighth Amendment when they display deliberate indifference towards an objectively serious

 medical need, meaning 'one that has been diagnosed by a physician as mandating treatment or one

 that is so obvious that even a lay person would easily recognize the necessity for a doctor's

 attention.'" Thomas v. Blackard, 2 F.4th 716 (7th Cir. 2021) (quoting King v. Kramer, 680 F.3d

 1013, 1018 (7th Cir. 2012) (citation omitted)); see also Estelle v. Gamble, 429 U.S. 97 (1976).

 Thus, to survive summary judgment, Mr. Knighten must demonstrate that he had an objectively

 serious medical condition and that the defendants were deliberately indifferent to his health or

 safety. Jones v. Mathews, 2 F.4th 607 (7th Cir. 2021).

                                                  5
Case 2:18-cv-00245-JPH-MJD Document 78 Filed 07/29/21 Page 6 of 9 PageID #: 1201




         "A significant delay in effective medical treatment [] may support a claim of deliberate

 indifference, especially where the result is prolonged and unnecessary pain." Berry v. Peterman,

 604 F.3d 435, 441 (7th Cir. 2010). Importantly, however, "the plaintiff must show that the

 defendant’s actions or inaction caused the delay in his treatment." Walker v. Wexford Health

 Sources, Inc., 940 F.3d 954, 964 (7th Cir. 2019) (citing Pepper v. Village of Oak Park, 430 F.3d

 805, 810 (7th Cir. 2005) (“Under any theory, to be liable under § 1983, the individual defendant

 must have caused or participated in a constitutional deprivation.” (citation and internal quotation

 marks omitted))).

         For the reasons explained below, there is no evidence that the defendants were deliberately

 indifferent to Mr. Knighten's November 24, 2017 fall or his concerns regarding bugs or a parasitic

 infection.

         B. Claims Against Officer Jeffrey and Sgt. Lantrip

         Mr. Knighten alleges that Officer Jeffery and Sgt. Lantrip violated his Eighth Amendment

 rights by denying him access to medical care after he fell on November 24, 2017. But the

 evidentiary record reflects Officer Jeffrey and Sgt. Lantrip did nothing to impede or delay Mr.

 Knighten's access to medical care. Instead, they each, on separate occasions, went so far as to find

 a nurse to see him. See Dkt. 68-4 at p. 22; dkt. 68-5 at p. 106 ("Reason for visit: seen at the request

 of custody [staff]."); dkt. 68-4 at p. 23.

         In addition, Mr. Knighten admits that he did not require Officer Jeffrey or Sgt. Lantrip's

 assistance to request medical treatment. He was able to fill out and submit a health care request

 form on his own behalf. Dkt. 68-4 at p. 31. He also saw a nurse regularly when his medication was

 brought to his cell. Id. at p. 31. Mr. Knighten acknowledges that at no point did Sgt. Lantrip or

 Officer Jeffrey refuse to let Mr. Knighten see a nurse. Dkt. 68-4 at p. 26-27. Ultimately, in



                                                   6
Case 2:18-cv-00245-JPH-MJD Document 78 Filed 07/29/21 Page 7 of 9 PageID #: 1202




 December of 2017, Mr. Knighten was seen by Dr. Samuel Byrd, M.D. Dkt. 71 at p. 5; dkt. 68-5 at

 p. 98.

          Mr. Knighten argues that after learning of his fall, Sgt. Lantrip and Officer Jeffrey should

 have called a signal 1000 over their radios, which would have resulted in an immediate response

 from medical staff. Dkt. 71 at p. 3. However, there is no evidence that Sgt. Lantrip or Officer

 Jeffrey believed that Mr. Knighten's injuries required an emergency medical response. Instead, the

 record reflects that they reported the incident and were told that medical would respond that day.

 “[W]hether the length of delay is tolerable depends upon the seriousness of the condition and the

 ease of providing treatment.” Jones v. Mathews, 2 F.4th 607 (7th Cir. 2021) (quoting Perez v.

 Fenoglio, 792 F.3d 768, 778 (7th Cir. 2015)). There is simply no evidence to support the claim

 that the defendants were responsible for medical staff's delayed response or that they believed that

 an emergency signal was necessary. See Jones v. Mathews, 2 F.4th 607 (7th Cir. 2021) (defendant

 was not deliberately indifferent where upon learning what was wrong, he sought medical attention

 on plaintiff's behalf); Earl v. Racine Cty. Jail, 718 F.3d 689, 692 (7th Cir. 2013) (“[T]he officer's

 prompt call to the nurse undermines any suggestion that he acted with the reckless or malicious

 intent required to sustain a deliberate-indifference claim.”).

          Under these circumstances there is no evidence that Sgt. Lantrip or Officer Jeffrey were

 deliberately indifferent to Mr. Knighten's injuries that resulted from the November 24, 2017

 fainting spell.

          C. Claim against Sgt. Donaldson

          Mr. Knighten alleges that Sgt. Donaldson is liable for failing to properly respond to Mr.

 Knighten's concerns regarding parasites. But Sgt. Donaldson cannot be held liable under the Eighth

 Amendment simply because he requested a mental health consultation instead of a medical



                                                   7
Case 2:18-cv-00245-JPH-MJD Document 78 Filed 07/29/21 Page 8 of 9 PageID #: 1203




 provider visit. In any event, Mr. Knighten was seen by a mental health professional the same day

 he raised his concerns. Dkt. 68-5 at p. 96. And, the very next day, he was seen by medical staff.

 Dkt. 68-5 (December 30, 2017, nurse visit). 3 Under these circumstances, there is no evidence that

 Sgt. Donaldson ignored or impeded Mr. Knighten's request for medical care to treat bugs or

 parasites.

                                               IV.
                                           CONCLUSION

         For the reasons discussed above, the defendants' motion for summary judgment, dkt. [68],

 is granted. Judgment consistent with this Order and with the Orders of July 2, 2018, dkt. [12], and

 July 20, 2020, dkt. [64], shall now issue.

 SO ORDERED.

 Date: 7/29/2021




 3
   See Entry Granting Medical Defendants' Motion for Summary Judgment, Dkt. 64 at p. 19-21 (finding
 defendant Dr. Byrd was not deliberately indifferent to Mr. Knighten's complaints that he had a parasitic
 infection because he investigated and concluded that Mr. Knighten had blackheads and not a parasitic
 infection).

                                                    8
Case 2:18-cv-00245-JPH-MJD Document 78 Filed 07/29/21 Page 9 of 9 PageID #: 1204




 Distribution:

 UNDRAY KNIGHTEN
 111206
 INDIANA STATE PRISON
 INDIANA STATE PRISON
 Inmate Mail/Parcels
 One Park Row
 MICHIGAN CITY, IN 46360

 All Electronically Registered Counsel




                                         9
